Citation Nr: 1317344	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The appellant had service in the United States Army from October 1969 to July 1971.  The character of this service is other than honorable. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of November 2005 and July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The administrative decisions made the assessments that the appellant's character of service barred eligibility for VA benefits, and the appellant was not found to be insane at the time of his service. 

The appellant appeared at a hearing before the undersigned in August 2010.  A transcript is associated with the claims file.

In a November 2010 decision, the Board found that the character of the appellant's service constituted a bar to VA benefits.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision of April 2012, the Court vacated the Board's decision and remanded the matter, pursuant to its Memorandum Decision.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file. 


REMAND

The appellant received an other than honorable discharge.  Such a discharge deprives the claimant of all gratuitous VA benefits.  Such a discharge is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2012).

As noted in the Introduction, the Court has vacated and remanded the Board's November 2010 decision.  The basis for the Court's remand, as set out in the Memorandum Decision, was that the appellant should have been provided notice and duty-to-assist provisions provided under the Veterans Claims Assistance Act of 2000 (VCAA). 

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice should advise the appellant of what evidence is necessary to substantiate the elements required to establish whether the appellant is entitled to VA benefits based on character of discharge.  The notice should specifically inform the appellant of his ability to overturn the bar to benefits with evidence of insanity at the time of the acts leading to an other than honorable discharge.  

The appellant should be informed that, per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong").  In considering whether a veteran's behavior meets the standard for insanity under 38 C.F.R. § 3.354(a), it is noted that a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity under that regulation.  See VAOPGCPREC 20-97 (May 22, 1997).

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine whether the appellant's other than honorable discharge is a bar to VA benefits.  The appellant and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


